Citation Nr: 0103530	
Decision Date: 02/06/01    Archive Date: 02/14/01

DOCKET NO.  95-02 182	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in 
Philadelphia, Pennsylvania


THE ISSUES

1.  Entitlement to service connection for chronic visual 
problems as a manifestation of an undiagnosed illness.

2.  Entitlement to service connection for chronic ear pain as 
a manifestation of an undiagnosed illness.

3.  Entitlement to service connection for signs and symptoms 
of a gastrointestinal disorder as a manifestation of an 
undiagnosed illness.

4.  Entitlement to service connection for signs and symptoms 
of a skin rash as a manifestation of an undiagnosed illness.

5.  Entitlement to service connection for chronic muscle pain 
as a manifestation of an undiagnosed illness.

6. Entitlement to service connection for chronic joint pain 
as a manifestation of an undiagnosed illness.


7. Entitlement to service connection for chronic fatigue as a 
manifestation of an undiagnosed illness.

8. Entitlement to service connection for weight loss and gain 
as a manifestation of an undiagnosed illness.

9.  Entitlement to an increased evaluation for service-
connected lumbosacral strain, to include the issue of whether 
a substantive appeal was timely filed.


WITNESS AT HEARING ON APPEAL

Appellant


ATTORNEY FOR THE BOARD

M. A. Herman, Associate Counsel


INTRODUCTION

The veteran had active military service from August 1990 to 
January 1993.  She served in the Southwest Asia (SWA) Theater 
of Operations from May 1, 1991, to May 15, 1991.

This appeal arises from a July 1995 rating decision of the 
Philadelphia, Pennsylvania, Regional Office (RO) which denied 
service connection for vision problems, hearing loss, 
gastrointestinal problems, a skin rash, and muscle weakness, 
all claimed as manifestations of an undiagnosed illness.  The 
notice of disagreement was received in August 1995.  The 
statement of the case was issued in December 1995.  The 
veteran's substantive appeal was received in December 1995.


This appeal also stems from a May 1998 rating action which 
denied service connection for chronic joint pain, chronic 
fatigue, and weight loss and gain as manifestations of an 
undiagnosed illness.  The notice of disagreement was received 
in June 1998.  The statement of the case was issued in 
November 1998.  The veteran's substantive appeal was received 
in December 1998.

REMAND

Prior to rendering a final decision on the issues of on 
appeal, the Board finds that there are procedural defects 
that must be addressed and corrected.  In August 1998, the 
veteran submitted a VA Form 9 (Appeal to Board of Veterans' 
Appeals) wherein she presented her argument as to why she 
believes service connection is warranted for the issues on 
appeal.  She requested at that time to be afforded a personal 
before a hearing officer at the RO.  A personal hearing was 
held in March 1996.  The veteran submitted another VA Form 9 
in December 1998.  Therein, she indicated that she wished to 
be scheduled for a personal hearing before a Member of the 
Board of Veterans' Appeals (Board) sitting at the RO.  There 
is no indication that the RO has made any attempt to schedule 
the veteran for her requested Travel Board hearing.  Such a 
hearing must be scheduled by the RO.  38 U.S.C.A. § 7107 
(West 1991 & Supp. 2000); 38 C.F.R. §§ 19.75, 19.76, 20.703, 
20.704 (2000).

In addition to the foregoing, the Board notes that the 
veteran contends she currently suffers from chronic fatigue 
and chronic joint and muscle pain.  She asserts she has been 
suffering from these problems since her service in the SWA 
Theater of Operations during the Persian Gulf War.  The 
veteran was afforded a VA chronic fatigue syndrome 
examination in January 1999.  The diagnosis, in pertinent 
part, was fibromyalgia with chronic fatigue syndrome.  The RO 
subsequently denied service connection for chronic fatigue as 
a manifestation of an undiagnosed illness, based on the fact 
that the veteran had been diagnosed as having fibromyalgia 
with chronic fatigue syndrome.  However, the RO failed to 
consider, or make a finding, as to whether the veteran's 
diagnosed fibromyalgia with chronic fatigue syndrome had its 
onset during the veteran's military service.


The undersigned finds that the issue of service connection 
for fibromyalgia with chronic fatigue syndrome is 
inextricably intertwined with the issues of service 
connection for chronic fatigue and chronic muscle and joint 
pain as manifestations of an undiagnosed illness.  It must, 
therefore, be considered in connection with those issues.  A 
claim which is inextricably intertwined with a pending claim 
must be adjudicated prior to a final order with respect to 
the pending claim. Harris v. Derwinski, 1 Vet.App. 1980 
(1991).  

Further, the Board notes there has been a significant change 
in the law during the pendency of this appeal.  On November 
9, 2000, the President signed into law the Veterans Claims 
Assistance Act of 2000 (VCAA), Pub. L. No. 106-475, 114 Stat. 
2096 (2000).  Among other things, this statute eliminates the 
concept of a well-grounded claim, redefines the obligations 
of the Department of Veterans Affairs (VA) with respect to 
the duty to assist claimants in developing evidence, and 
supercedes the decision of the United States Court of Appeals 
for Veterans Claims in Morton v. West, 12 Vet. App. 477 
(1999), withdrawn sub nom. Morton v. Gober, No. 96-1517 (U.S. 
Vet. App. Nov. 6, 2000) (per curiam order), which had held 
that VA cannot assist in the development of a claim that is 
not well grounded.  This change in the law is applicable to 
all claims filed on or after the date of enactment of the 
VCAA, or filed before the date of enactment and not yet final 
as of that date.  VCAA, Pub. L. No. 106-475, § 7(a), 114 
Stat. 2096, 2099-2100 (2000).  See also Karnas v. Derwinski, 
1 Vet.App. 308 (1991).

Because of the change in the law brought about by the 
Veterans Claims Assistance Act of 2000, a remand in this case 
is required for compliance with the notice and duty-to-assist 
provisions contained in the new law.  See VCAA, Pub. L. No. 
106-475, §§ 3-4, 114 Stat. 2096, 2096-2099 (2000) (to be 
codified as amended at 38 U.S.C. §§ 5102, 5103, 5103A, and 
5107).  In addition, because the VARO has not yet considered 
whether any additional notification or development action is 
required under the VCAA, it would be potentially prejudicial 
to the appellant if the Board were to proceed to issue a 
decision at this time.  See Bernard v. Brown, 4 Vet.App. 384 
(1993); VAOPGCPREC 16-92 (July 24, 1992) (published at 57 
Fed. Reg. 49,747 (1992)).  Therefore, a remand is also 
required in order to ensure proper compliance with the 
aforementioned regulatory changes.

The Board notes that the veteran has also raised the issue of 
an increased evaluation for service-connected lumbosacral 
strain.  Service connection for lumbosacral strain was 
initially granted by the RO in July 1994.  A 10 percent 
disability evaluation was assigned.  Notice of the decision 
was mailed to the veteran that same month.  The veteran filed 
a notice of disagreement with regard to the disability rating 
assigned to her back disorder.  Following a personal hearing 
and receipt of additional medical evidence, the 10 percent 
disability rating was continued.  The veteran was notified of 
that decision in a Supplemental Statement of the Case (SSOC) 
that was mailed to her in June 1995.  In a letter attached to 
the SSOC, she was told that, if the SSOC contained an issue 
which had not been included in her previous substantive 
appeal, she had to respond within 60 days in order to perfect 
her appeal as to that new issue.  No additional argument on 
the issue of an increased evaluation for lumbosacral strain 
was received from the veteran, or her representative, until 
December 1995.

In view of the above sequence of events, there is a question 
as to whether there was a timely substantive appeal in 
response to the SSOC dated June 1995, of which she received 
notification by letter dated June 12, 1995.  In this regard, 
the applicable legal criteria provide as follows:  "An 
appeal consists of a timely filed Notice of Disagreement in 
writing and, after a Statement of the Case has been 
furnished, a timely filed Substantive Appeal."  38 C.F.R. 
§ 20.200 (2000).  A claimant must file the substantive appeal 
within 60 days from the date the statement of the case is 
mailed or within the remainder of the one-year time period 
from the date of mailing of notice of the initial 
determination being appealed, whichever ends later.  38 
U.S.C.A. § 7105(d)(3) (West 1991); 38 C.F.R. § 20.302(b) 
(2000).  The RO has not considered the issue of whether there 
was a timely substantive appeal in response to the SSOC dated 
in June 1995.  Thus, to ensure that the veteran is not 
prejudiced by the Board considering a question not yet 
addressed by the RO, the claims folder must be returned to 
the RO for its initial review of the timeliness matter.  
Floyd v. Brown, 9 Vet.App. 88 (1996); see also Curry v. 
Brown, 7 Vet.App. 59 (1994), and Bernard v. Brown, 4 Vet.App. 
384 (1993).

Finally, the Board observes that the veteran appears to have 
been previously represented by the Disabled American Veterans 
(DAV).  The veteran revoked her appointment of DAV as her 
representative in July 1998.  Under the law, it is wholly 
within the discretion of any claimant whether to avail 
herself of representation, either by an attorney or by a lay 
representative.  At this time, the Board wishes to advise the 
veteran that her claim for compensation is of a particularly 
complex nature.  Further, the veteran should be aware that 
the employees of the various veterans service organizations 
(VSO's) possess special training and skills that would be 
useful in pursuing her claim.  The utilization of the 
services provided by the VSO's is recommended.  In this 
regard, the RO should furnish the veteran with the 
appropriate forms and give her the opportunity, if she 
desires, to designate an attorney or other representative to 
assist her in her claim.

Thus, the Board finds that additional development is 
considered necessary, and this case is remanded to the RO for 
the following development:

1.  The RO should furnish the veteran with 
appropriate forms and instructions to permit 
her, if she so desires, to designate a 
representative to assist her in her claim.  

2.  As to the issues numbered one through eight, 
as set forth on the first page of this decision, 
the RO should schedule the veteran for a 
personal hearing before a Member of the Board, 
at the RO, unless the veteran decides to 
withdraw her request for a Travel Board hearing.

3.  The RO should inform the veteran and her 
representative, if any, that it will be 
considering the issue of service connection for 
the diagnosed disorder, fibromyalgia with 
chronic fatigue syndrome.  She and her 
representative, if any, should be asked whether 
they wish to submit additional evidence or 
argument pertaining to this matter.

4.  After any development indicated by the 
response to the above inquiry, the RO should 
then consider the issue of service connection 
for fibromyalgia with chronic fatigue syndrome.  
The RO should endeavor to comply with all 
aspects of the Veterans Claims Assistance Act of 
2000, Pub. L. No. 106-475.  This should include 
obtaining all private and VA medical records 
pertaining to treatment of the veteran's 
fibromyalgia and/or chronic fatigue syndrome and 
obtaining a medical opinion, if necessary.  

5.  The RO should also inform the veteran that 
it will be considering the matter of whether 
there was a timely substantive appeal as to the 
issue of entitlement to an increased evaluation 
for service-connected lumbosacral strain, denied 
in the SSOC dated in June 1995.  The veteran 
should be asked whether she wishes to submit 
additional evidence or argument pertaining to 
this matter.  She should also be advised that 
she may appear at a hearing to present argument 
on this issue.  (She may appear at a RO hearing 
presided over by a Hearing Officer and/or she 
may appear for a hearing before a Member of the 
Board, sitting at the RO or in Washington, DC, 
either in person or via televideoconference) 

6.  The RO should adjudicate the appeal-
timeliness issue, and furnish the veteran with 
an SSOC as to that legal matter.  An opportunity 
to respond should be provided to the veteran and 
her representative, if any.

7.  The RO must review the claims file and 
ensure that all notification and development 
action required by the Veterans Claims 
Assistance Act of 2000, Pub. L. No. 106-475, is 
completed.  In particular, the RO should ensure 
that the new notification requirements and 
development procedures contained in sections 3 
and 4 of the Act (to be codified as amended at 
38 U.S.C. §§ 5102, 5103, 5103A, and 5107) are 
fully complied with and satisfied.  For further 
guidance on the processing of this case in light 
of the changes in the law, the RO should refer 
to VBA Fast Letter 00-87 (Nov. 17, 2000), as 
well as any pertinent formal or informal 
guidance that is subsequently provided by the 
Department, including, among others things, 
final regulations and General Counsel precedent 
opinions.  Any binding and pertinent Court 
decisions that are subsequently issued also 
should be considered.  

8.  If the benefit sought on appeal remains 
denied, the appellant and the appellant's 
representative, if any, should be provided with 
a supplemental statement of the case (SSOC).  
The SSOC must contain notice of all relevant 
actions taken on the claim for benefits, to 
include a summary of the evidence and applicable 
law and regulations considered pertinent to the 
issue currently on appeal, to include the 
provisions of 38 C.F.R. §§ 3.303 and 3.317  An 
appropriate period of time should be allowed for 
response.

Thereafter, subject to current appellate procedures, the case 
should be returned to the Board for further appellate 
consideration, if appropriate.  The appellant has the right 
to submit additional evidence and argument on the matter or 
matters the Board has remanded to the RO.  Kutscherousky v. 
West, 12 Vet.App. 369 (1999).  The purpose of this REMAND is 
to obtain additional medical evidence.  The Board intimates 
no opinion, either factual or legal, as to the ultimate 
conclusion warranted in this case.

This claim must be afforded expeditious treatment by the RO.  
The law requires that all claims that are remanded by the 
Board of Veterans' Appeals or by the United States Court of 
Appeals for Veterans Claims for additional development or 
other appropriate action must be handled in an expeditious 
manner.  See The Veterans' Benefits Improvements Act of 1994, 
Pub. L. No. 103-446, § 302, 108 Stat. 4645, 4658 (1994), 
38 U.S.C.A. § 5101 (West Supp. 2000) (Historical and 
Statutory


Notes).  In addition, VBA's Adjudication Procedure Manual, 
M21-1, Part IV, directs the ROs to provide expeditious 
handling of all cases that have been remanded by the Board 
and the Court.  See M21-1, Part IV, paras. 8.44-8.45 and 
38.02-38.03.




		
	ANDREW J. MULLEN
	Member, Board of Veterans' Appeals


Under 38 U.S.C.A. § 7252 (West 1991 & Supp. 2000), only a 
final decision of the Board of Veterans' Appeals is 
appealable to the United States Court of Appeals for Veterans 
Claims.  This remand is in the nature of a preliminary order 
and does not constitute a final decision of the Board on the 
merits of the appeal.  38 C.F.R. § 20.1100(b) (2000).



